                                                                                CLERK'S OFFICE U.S. DIST. COURT
                                                                                         AT ROANOKE, VA
                                                                                              FILED

                       IN THE UNITED STATES DISTRICT COURT                               1-tB 03 2020
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION                                     JUL~~DLEY,CLERK
                                                                                   BY:
                                                                                           PUlY       Rf

 DEWAYNE BAKER,                                    Civil Action No. 7:19-cv-00806
        Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Michael F. Urbanski
 KING, et al,                                      Chief United States District Judge
        Defendant(s),



       Plaintiff, proceeding prose, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered December 3, 2109, the court directed plaintiff to submit within 20 days from

the date of the order an inmate account form, and a certified copy ofplaintiff s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. On December 30, 2019 the plaintiff returned an inmate account form

which included the month of October 2019, however, did not include the other required monthly

statements or the certified trust fund account statement signed by the appropriate prison official.

Plaintiff was given one last opportunity to cure those deficiencies by submitting an inmate

account form, and a certified copy of plaintiffs trust fund account statement for the required

period. Plaintiff was advised that a failure to comply would result in dismissal of this action

without prejudice.

       More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket ofthe court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.
        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.       L
        ENTER: This   5(      day of January, 2020.
